DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claims 1, 9, and 18; and cancellation of claims 8 and 17 are acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) and further in view of Bedell et al. (US 2014/0251548).
	Regarding claim 1, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland does not expressly teach the coefficient of thermal expansion of the curved glass and curved substrate being different, however, McFarland teaches the substrate being formed of metal and plastic (0009) and it is well known to a person of ordinary skill that glass, plastic and/or metal have different coefficients of thermal expansion. McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus, an adhesive film is disposed between the glass and structural frame.
	McFarland does not disclose the plastic film being an elastomeric layer.
	Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an elastomeric layer as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state.
	Modified McFarland does not teach wherein the curved glass substrate is attached to the curved structural frame through the adhesive and elastomeric layer to impart curvature to the curved glass substrate. However, the aforementioned recitation includes product by process language, and the structure imparted is a laminate comprising a curved glass substrate with a curvature, an adhesive, and elastomeric layer.
	The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 2, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
	Regarding claim 3, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claims 4-5, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).
	Regarding claims 6 and 7, Bedell teaches the elastic material having a Young’s modulus of 0.1 MPa to 500 MPa (0062).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) and further in view of Hickman (US 4,978,405).
	Regarding claim 9, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus, an adhesive film is disposed between the glass and structural frame.
	McFarland does not teach wherein the curved glass substrate is attached to the curved structural frame via the adhesive to impart curvature to the curved glass substrate. However, the aforementioned recitation includes product by process language, and the structure imparted is a laminate comprising a curved glass substrate with a curvature, and an adhesive. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	McFarland further does not disclose a matrix material at least partially disposed in the adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of McFarland to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Regarding claim 10, McFarland teaches the glass sheet including alkali-aluminosilicate, alkali borosilicate, or alkali aluminoborosilicate glass (0008).
	Regarding claim 11, McFarland teaches the substrate including metal or plastic (0009).
	Regarding claim 12, Hickman discloses the matrix material being metal (column 2, lines 65-68).
	Regarding claim 13, Hickman teaches the height of the mesh being substantially the same thickness as the thickness of the interlayer adhesive (column 3, lines 1-5).
	Regarding claim 14, Hickman teaches the mesh being fully embedded in the adhesive (column 3, lines 40-45).
	Regarding claim 15, McFarland and Hickman do not expressly teach the mesh being integrally formed and extending form the substrate (instant curved structural frame). However, it has been held that that the use of a one-piece construction is merely a matter of obvious engineering choice (MPEP 2144.04.V.B).
	Regarding claim 16, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFarland (US 2017/0197561) in view of Bedell et al. (US 2014/0251548) and further in view of Hickman (US 4,978,405).
	Regarding claim 18, McFarland discloses a glass applique comprising a curved glass substrate (430) and curved substrate (410; instant curved structural frame) (Fig. 4, 0030). The glass assembly being cold formed (0007). McFarland does not expressly teach the coefficient of thermal expansion of the curved glass and curved substrate being different, however, McFarland teaches the substrate being formed of metal and plastic (0009) and it is well known to a person of ordinary skill that glass, plastic and/or metal have different coefficients of thermal expansion. McFarland further discloses the glass applique including an anti-splinter film including a plastic film and adhesive layer formed on the bottom surface of the glass sheet (0043, Fig. 6A). Thus, an adhesive film is disposed between the glass and structural frame.
	McFarland does not disclose the plastic film being an elastomeric layer or a matrix material at least partially disposed in the adhesive and comprising a gridded network comprising a series of intersecting lines of the matrix material.
	Regarding the elastomeric layer, Bedell, in the analogous field of glass laminate fabrication (0001 and 0028) discloses a glass substrate (12) comprising a compliant layer (52) the compliant layer comprising a deformable plastic material including an elastomer (0063).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the plastic film of McFarland to be an elastomeric layer as taught by Bedell, providing a layer which can oppose deformation from an external force and restore to its original state.
	Regarding the matrix material, Hickman, in the analogous field of glass laminates (column 1, lines 5-10) discloses a safety glazing in which a wire mesh comprising a gridded network of intersecting lines (column 2, lines 55-65) in embedded in an adhesive binder material (column 3, lines 45-50).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the adhesive of McFarland to include a wire mesh, as taught by Hickman, to provide fire resistance and impact to the laminate (column 2, lines 35-40).
	Modified McFarland does not teach wherein the curved glass substrate is attached to the curved structural frame through the adhesive and elastomeric layer to impart curvature to the curved glass substrate. However, the aforementioned recitation includes product by process language, and the structure imparted is a laminate comprising a curved glass substrate with a curvature, an adhesive, and elastomeric layer.
	The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding claim 19, given Hickman teaches a wire mesh with intersecting wires, there is necessarily a plurality of opening formed in the gridded network (column 2, lines 55-65).
	Regarding claim 20, Bedell teaches the polymer of the compliant layer including elastomers of silicones and polyolefins (0063).

Response to Arguments
Applicant’s argument filed 05/05/2022 have been fully considered but they are not persuasive.

Applicant argues the disclosure of McFarland does not teach the glass attached to the structural frame via an adhesive as McFarland teaches an adhesive attaching a different film to the glass substrate. Moreover, applicant argues that the anti-splinter film and adhesive in McFarland are not used to impart a curvature of the glass substrate, which is different form the structure claimed in the amended claims.
	The claims do not require the glass substrate to be directly bonded to the adhesive layer i.e., without intervening layers, as appears to be argued by applicant. In the claimed assembly structure, the adhesive layer being present anywhere between the glass and frame reads upon the claimed structure. While applicant has amended the claims to recite that the curved glass substrate is attached to the curved structural frame through the adhesive and the elastomeric layer to impart curvature to the curved glass substrate, it is noted that this limitation is product by process language. It must be emphasized that it is the patentability of the product that is in issue and not the patentability of the process steps employed to prepare the product. See MPEP section 2113. Product by process limitations must be examined for the structure implied by the process steps. Here, while McFarland does not teach that the anti-splinter film or adhesive impart the curvature on the glass substrate, McFarland teaches a curved glass substrate. Accordingly, even though McFarland teaches a different process for imparting curvature to the glass substrate, the same structure is taught.

Applicant further argues that Bedell related to a different technical field than McFarland and that a person of ordinary skill would not rely on Bedell to modify McFarland as proposed by the Office.
	It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, as Bedell is analogous to applicants field of endeavor (i.e., glass laminate fabrication [0001 and 0028]), Bedell is properly relied upon under 35 U.S.C. 103.

Similarly, regarding claim 9, applicant argues that the adhesive in McFarland is not used to impart a curvature of the glass substrate. Applicant argues that Hickman does not cure the deficiencies of McFarland and teaches a pre-curved glazing material.
	The amended claim recites that the curved glass substrate is attached to the curved structural frame through the adhesive to impart curvature to the curved glass substrate, which is product by process language. It must be emphasized that it is the patentability of the product that is in issue and not the patentability of the process steps employed to prepare the product. See MPEP section 2113. Product by process limitations must be examined for the structure implied by the process steps. Here, while McFarland does not teach that the adhesive imparting the curvature on the glass substrate, McFarland teaches a curved glass substrate. Accordingly, even though McFarland teaches a different process for imparting curvature to the glass substrate, the same structure is taught.
	Hickman is a teaching reference used to teach a reinforcing wire mesh embedded in an interlayer. While Hickman does not disclose all the features of the present claimed invention, as Hickman is used as a teaching reference, it is not necessary for the secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 842 F. 2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather, this reference teaches a certain concept and not relied upon for a teaching of the curvature of the glass.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781